MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Plaintiff recovered a judgment against the defendant for $350 and interest, and defendant appealed theréfrom, and from an order denying him a new trial.
The only question involved is whether the contract in [1] question, for the sale of 3,500 pounds of wool by defendant, was made with the plaintiff or with the Lewistown Hide & Fur Company. The contract recites that defendant “has sold to Jacob Sklar, of Lewistown Hide & Fur Co.,” etc. Upon the trial each party proceeded upon the theory that the contract is ambiguous, and by the introduction of evidence sought to show the relationship existing between Sklar and the company at the time the contract was made. The evidence is not satisfactory, but we are of the opinion that it is sufficient to warrant the trial court in concluding that Sklar was operating under an agreement with the company by which he was to purchase hides, pelts, and wool on his own account, and resell to the company at the prevailing *173market price; that, in order to enable Mm to conduct Ms business, tbe company advanced money to Mm on Ms several contracts; and that the $350 received by defendant was paid by the company for the use and benefit of Sklar, and that Sklar had repaid the amount to the company upon defendant’s failure to deliver the wool. ■ Upon this theory the conclusion is warranted that the contract was made with Sklar in his individual capacity, and that the words “of the Lewistown Hide & Fur Co.” are merely descriptive, and were not intended to indicate that the company was bound. We find no error in the record.
The judgment and order are affirmed.

Affirmed.

Mr. Chief Justice Brantly and Associate Justices Reynolds, Cooper and Galen concur.